Mikoll and Harvey, JJ.,
dissent in a memorandum by Mikoll, J. Mikoll, J. (dissenting). We respectfully dissent.
Education Law § 513 (1) provides in pertinent part that: "any member, at the time of his retirement, may elect to receive his benefits in a retirement allowance payable throughout life or he may on retirement elect to receive the actuarial equivalent at that time of his retirement allowance in a lesser retirement allowance, payable throughout life”. Although the statute is silent as to the requirement of receipt of a change of option form, such requirements are set forth in the regulations as follows: "All applications for * * * optional selections * * * shall be made on appropriate forms to be furnished by [respondent], and must be received at [respondent’s] office to be effective” (21 NYCRR 5000.1 [a]). In addition, 21 NYCRR 5014.3 (a) provides: "Upon filing an application for retirement, a member * * * may elect one of the optional allowances authorized by section 513 of the Education Law * * *. In order to be valid, such election must be on a form supplied by [respondent] or in a written request. In either case, such election must be duly executed and acknowledged, and must be received at [respondent’s] office no later than the last day of the month in which the retirement becomes effective.” It is not disputed that the change of option form was received in respondent’s office on July 28, 1986 and complied with the other regulations.
Judicial precedent does not specifically deal with the instant situation where a timely application for benefits was filed, the decedent did not die within 30 days of such filing, timely filing *906was made of an election of a retirement option and a change of option form was filed after decedent’s death. In Matter of Creveling v Teachers’ Retirement Bd. (255 NY 364), a retirement form was filed after the pensioner’s death. In Matter of Blaisdell v New York State Teachers’ Retirement Sys. (62 AD2d 1116, lv denied 45 NY2d 706), the pensioner died 29 days after filing for retirement. In Matter of Robillard v Levitt (44 AD2d 611) the pensioner died after the effective date of his retirement without having made any effective election of a retirement option. In Marcus v New York City Employees’ Retirement Sys. (247 App Div 111), the pensioner died without filing any election of the benefits to which he was entitled.
Moreover, neither 21 NYCRR 5000.1 (a) nor 21 NYCRR 5014.3 (a) speak to receipt of the change of option form by respondent before a member’s death. However, even in light of the liberal construction to be given the Education Law in order to effectuate its beneficial purpose (see, Matter of Creveling v Teachers’ Retirement Bd., supra), respondent interpreted the reference in the regulations to mandate receipt thereof prior to a member’s death. It is fundamental law that the "construction given statutes and regulations * * * will, if not irrational or unreasonable, be upheld” (Matter of Johnson v Joy, 48 NY2d 689, 691). Regardless, we would find respondent’s determination to be erroneous in this instance. Here, decedent died on July 27, 1986 at 10:30 p.m. Receipt of the change of option form on July 28, 1986 during the business day was acknowledged by respondent’s office. Judicial notice may be taken of the fact that the business day concludes no later than 5:00 p.m. and that July 27, 1986 was a Sunday. General Construction Law § 25-a (1) says in relevant part: "When any period of time * * * before which an act is authorized or required to be done, ends on a Saturday, Sunday or a public holiday, such act may be done on the next succeeding business day and if the period ends at a specified hour, such act may be done at or before the same hour of such next succeeding business day”. Therefore, we would hold that respondent erred in determining that decedent’s change of option form was not timely received (see, Morris v Cahill, 96 AD2d 88) and would grant the petition.